UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-7006



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


VIRGIL W. WOMACK,

                                              Defendant - Appellant.


                             No. 03-7433



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


VIRGIL W. WOMACK,

                                              Defendant - Appellant.


Appeals from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (CR-00-27; CA-00-236)


Submitted: December 30, 2003               Decided:   February 3, 2004



Before WIDENER, WILKINSON, and GREGORY, Circuit Judges.
No. 03-7006, remanded and No. 03-7433, affirmed by unpublished per
curiam opinion.


Virgil W. Womack, Appellant Pro Se.    Marvin Jennings Caughman,
Assistant United States Attorney, Columbia, South Carolina, David
Calhoun Stephens, Assistant United States Attorney, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

             In appeal number 03-7006, Virgil Womack seeks to appeal

the district court’s adverse rulings relative to an evidentiary

hearing held on June 11, 2003.       In his informal brief, however,

Womack challenges only the district court’s rulings on his motions

for return of property, for a government accounting, and for

appointment of counsel, and thus waives review of any other ruling.

See Local Rule 34(b).        Because the hearing transcript does not

clearly reflect the district court’s ruling relative to the Fed. R.

Crim. P. 41 motion, and because there exist discrepancies between

the hearing transcript and the district court’s docket sheet

reflecting the district court’s rulings on these motions, we remand

the case to the district court for the court to enter a written

order reflecting its disposition of the issues considered during

the   June    11,   2003,   evidentiary   hearing.   The   record,   as

supplemented, will then be returned to this court for further

consideration.      We deny Womack’s motion filed in this court to

strike civil action number CV-00-236 from this appeal.

             In appeal number 03-7433, Womack appeals the district

court’s denial of his motion for correction or modification of the

record pursuant to Fed. R. App. P. 10(e)(1).     Finding no showing of

intentional misrepresentation or plain unreasonableness, we affirm

the district court’s order denying Womack’s Rule 10(e)(1) motion.

United States v. Zichettello, 208 F.3d 72, 93 (2d Cir. 2000).


                                  - 3 -
       Womack has filed a motion for appointment of counsel. Because

this    case   presents   neither    complex   issues   nor   exceptional

circumstances, Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir.

1984), we deny his motion for appointment of counsel.         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                 No. 03-7006 - REMANDED

                                                 No. 03-7433 - AFFIRMED




                                    - 4 -